 

   
  

LOGGED oogen
Case 8:20-mj-00192-CBD Document 2 Filed O1/15/ page lofi
JAN 19 202

IN THE UNITED STATES DISTRIGHEGOERE coun
FOR THE DISTRICT OF MARYLAND

DEPUTY

 

UNITED STATES OF AMERICA *
* FILED UNDER SEAL
V. @ . ws
: 2O- my - 112 -eBD
BRIAN MARK LEMLEY, JR., * CASENO. 20-7 ™) 7 'A43-CcBD
PATRIK JORDAN MATHEWS, and AO- My- LIA CBD
WILLIAM GARFIELD BILBROUGH = *
IV, é
*
Defendants *

RKKKKKEK

GOVERNMENT'S MOTION TO SEAL

Comes now the United States of America, by and through its Attorneys, Robert K. Hur,
United States Attorney for the District of Maryland and Thomas P. Windom, Assistant United
States Attorney for said District, hereby moves this Honorable Court for an Order sealing the
Criminal Complaints, Arrest Warrants and Motion to Seal submitted in connection with the
above-referenced individuals. Should the individuals under investigation become aware of these
documents, it could jeopardize the outcome of the investigation.

WHEREFORE, the government respectfully requests that the Criminal Complaints,
Arrest Warrants and Motion to Seal along with this motion be placed under seal until further
notice.

Respectfully submitted,

Robert K. Hur
United States Attorney

Z A>

”” Fhomas P. Windom
Assistant United States Attorney

It is so ORDERED, this / fe of January, 2020. 2)

HONORABLE CHARLES B. DAY
UNITED STATES eee JUDGE

 
